Citation Nr: 1040353	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right knee 
disability.   
 
2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability.   
 
3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left shoulder 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty for training in the Army 
Reserve from May 1988 to August 1988.  He also had additional 
service in the Army Reserve, including verified periods of active 
duty from February 2003 to October 2003 and from February 2004 to 
August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 RO rating decision that determined 
that new and material had not been received to reopen claims for 
entitlement to service connection for a right knee disability, a 
left knee disability, and for a left shoulder disability.  In 
December 2009, the Veteran testified at a Board videoconference 
hearing.

The present Board decision addresses the issues of whether 
new and material evidence has been received to reopen 
claims for entitlement to service connection for a right 
knee disability, a left knee disability, and for a left 
shoulder disability.  The issues of the merits of the 
claims for entitlement to service connection for a right 
knee disability, a left knee disability, and for a left 
shoulder disability, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee disability 
in April 2006, and the Veteran did not appeal.  

2.  Evidence submitted since then includes evidence that is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  The RO denied service connection for a left knee disability 
in April 2006, and the Veteran did not appeal.  

4.  Evidence submitted since then includes evidence that is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

5.  The RO denied service connection for a left shoulder 
disability in July 2006, and the Veteran did not appeal.  

6.  Evidence submitted since then includes evidence that is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2006 RO decision that denied entitlement to service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

3.  The April 2006 RO decision that denied entitlement to service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

4.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for a left knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

5.  The July 2006 RO decision that denied entitlement to service 
connection for a left shoulder disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

6.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for a left shoulder 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's right knee, 
left knee and right shoulder disability claim and remands them 
for further development.  As such, no discussion of VA's duty to 
notify or assist is necessary.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining if new and 
material evidence has been submitted, the evidence is generally 
presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curium).  In addition, all of the evidence 
received since the last final disallowance shall be considered in 
making the determination.  See Evans v. Brown, 9 Vet. App. 273, 
283 (1996).

I.  Right and Left Knee Disabilities

The RO denied service connection for a right knee disability and 
for a left knee disability in April 2006.  The April 2006 RO 
decision was not appealed and is considered final.  38 U.S.C.A. 
§ 7105.  

The evidence considered at the time of the April 2006 RO decision 
included the Veteran's available service personnel and treatment 
records; private treatment records; VA examination reports; a May 
2004 Motor Vehicle Accident Report; and the Veteran's own 
statements.  The RO denied service connection for a right knee 
disability and for a left knee disability on the basis that the 
evidence of record showed injuries and treatment for bilateral 
knee problems prior to service on active duty and that there was 
no indication that the Veteran's active military service 
aggravated his preexisting right or left knee conditions.  The RO 
noted that in the absence of evidence of aggravation, service 
connection for a right knee disability and for a left knee 
disability could not be established.  The RO indicated that the 
Veteran's service treatment records showed that prior to his 
entry into service, and while in high school, he injured his left 
knee and underwent surgical repair of that knee.  The RO reported 
that the Veteran's service treatment records also revealed that 
while performing duties in his civilian occupation, he injured 
his right knee and also underwent a surgical repair of the right 
knee.  The RO further indicated that the Veteran's service 
treatment records showed that he received treatment for bilateral 
knee pain beginning prior to any period of active duty with a 
diagnosis of arthrosis.  It was noted that additional treatment 
for continued pain was reported by the Veteran during both his 
2003 and 2004 to 2005 periods of active duty.  The RO also 
indicated that a January 2006 VA orthopedic examination report 
noted that the Veteran reported a history of a left knee injury 
in high school and a right knee injury during annual Reserve 
training.  The RO noted that radiographs of the Veteran's 
bilateral knees demonstrated evidence of prior surgeries with 
joint space narrowing.  

The Board observes that the April 2006 RO decision indicated, as 
to the Veteran's right knee, that while performing duties in his 
civilian occupation, he injured his right knee and underwent 
surgery, and that his service treatment records showed treatment 
for bilateral knee pain beginning prior to any period of active 
duty with a diagnosis of arthrosis.  The Board notes, however, 
that a July 1988 consultation report, during the Veteran's period 
of active duty for training from May 1988 to August 1988, 
reported that the Veteran was seen for complaints of low back 
pain and right lateral knee pain for two weeks, as well as for 
cramping of the right foot and leg.  The assessment was 
mechanical low back pain with a transitional vertebra and 
iliotibial band function, right knee.  

The evidence received since the April 2006 RO decision includes 
post-service private and VA treatment records; a VA examination 
report; lay statements; and statements and testimony from the 
Veteran.  

At the December 2009 Board hearing, the Veteran testified that he 
first had surgery on his left knee when he was seventeen and that 
he made a full recovery after the surgery.  He stated that he 
joined basic training in 1988 and that they gave him a physical.  
The Veteran remarked that he told them about his left knee injury 
at that time.  He reported that his left knee was evaluated and 
that they cleared him for duty.  The Veteran indicated that he 
did not walk with a limp and that he was able to perform his 
physical training.  He reported that he later injured his right 
knee and that he underwent surgery in 1996 or 1997.  He noted 
that he made a full recovery.  The Veteran reported that he went 
back on active duty in 2003 and that he could also perform 
physical training and run two and half miles with his right knee 
at that time.  

The Veteran indicated that during his active duty time in the 
military his occupational specialty was in truck driving and 
that, therefore, he had to get up and down on the trucks, and 
jump up and down on the trucks while carrying equipment such as 
rifles.  He reported that he suffered a fall in 2003 when he was 
loading trucks on a railhead, which he described as where trucks 
were placed so that they could be shipped overseas.  He stated 
that the fell off the railhead and reinjured both his left 
shoulder and his knees.  The Veteran indicated that he fell about 
four or five feet.  He further reported that getting in and out 
of the vehicles and carrying backpacks and other things pretty 
much just aggravated his knees to the point where they were worn 
out.  The Veteran remarked that it was not until later on in May 
2005 when he was put on a waiver, that he really had right and 
left knee problems.  

The Board observes that in the evidence available at the time of 
the April 2006 RO decision, there was no evidence specifically 
indicating that the Veteran's right knee disability and left knee 
disability were aggravated by service.  The Board notes that at 
the December 2009 Board hearing, the Veteran specifically 
testified that getting up and down from trucks while carrying 
equipment such as backpacks, as well as jumping up and down from 
trucks, aggravated his knees to the point where they were worn 
out.  He also specifically reported that he injured his right 
knee and his left knee when he fell off a railhead in 2003.  The 
Board notes that the Veteran is competent to testify as to the 
severity of the symptomatology associated with his right knee and 
left knee problems during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Additionally, the Board observes that the 
Veteran is competent to report the incurrence of right and left 
knee injuries in service, as those injuries are capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Additionally, the hearing testimony will be considered 
credible for the purposes of determining whether new and material 
evidence has been submitted.  

The Board finds that the December 2009 Board hearing testimony is 
evidence that is both new and material because the claims were 
previously denied, at least in part, on the basis that the 
Veteran's right and left knee disabilities were shown to have 
existed prior to service with no evidence of aggravation in 
service.  Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  The Board concludes 
that evidence submitted since the April 2006 RO decision is new 
and material, and thus the claims for service connection for a 
right knee disability and for a left knee disability are 
reopened.  


II.  Left Shoulder

The RO initially denied service connection for a left shoulder 
disability in April 2006.  In July 2006, the RO again denied 
service connection for a left shoulder disability on a de novo 
basis.  Those decisions were not appealed and are considered 
final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the July 2006 RO decision 
included the Veteran's available service personnel and treatment 
records; private treatment records; VA examination reports; a May 
2004 Motor Vehicle Accident Report; and the Veteran's own 
statements.  The RO initially denied service connection for a 
left shoulder disability in April 2006 on the basis that there 
was no evidence in the Veteran's service treatment records or 
other evidence of record to show treatment for, or a diagnosis 
of, a chronic disability involving the left shoulder which would 
support a finding of a chronic disability subject to service 
connection.  The RO noted that the Veteran's service treatment 
records showed that he was treated in June 1997 for left shoulder 
pain with an electromyography/nerve conduction study indicating a 
normal left shoulder.  The RO indicated that subsequently in July 
1997, prior to any active duty, the Veteran underwent outpatient 
arthroscopic surgery with a left shoulder acromioplasty.  The RO 
further reported that subsequent treatment was noted in July 2003 
for left shoulder pain with an assessment of a possible rotator 
cuff tear, with no additional treatment noted until February 2005 
and May 2005, when the Veteran was treated for pain without a 
diagnosis.  The RO also indicated that the Veteran was treated in 
January 2005 for a rotator cuff strain.  

In July 2006, the RO denied service connection for a left 
shoulder disability on the basis that the evidence showed that 
his left shoulder disability began prior to his periods of active 
duty and was not aggravated by his active duty.  The RO noted 
that the Veteran claimed that his left shoulder disability was 
related to an automobile accident that occurred in May 2004.  The 
RO indicated that the accident report showed that there were no 
injuries and that a fire department responded to the scene, but 
transportation was refused.  The RO reported that the medical 
records the Veteran submitted did not mention any disabilities 
related to a car accident and that a January 2004 treatment 
report showed that the Veteran was seen for a worker's 
compensation injury dating back several years.  It was noted that 
the Veteran reported that he fell down stairs two years earlier 
and that he was treated by a private physician at that time.  The 
RO further indicated that in January 2004, prior to the Veteran's 
reenlistment into active duty in February 2004, he had surgery on 
his left shoulder.  The RO noted that follow-up treatments 
continued until July 2004 when the Veteran was released to full 
duty.  

The evidence received since the April 2006 RO decision includes 
post-service private and VA treatment records; a VA examination 
report; lay statements; and statements and testimony from the 
Veteran.  

At the December 2009 Board hearing, the Veteran testified that 
his first left shoulder surgery was in 1997 and that the surgery 
was totally successful.  He stated that he went through physical 
therapy and that he had a total recovery.  The Veteran indicated 
that he did not have any problems with his left shoulder from 
1997 when he had surgery, until 2003, when he was called up for 
active duty.  He stated that he was sent to Fort Stewart and that 
he suffered a fall when he was loading trucks on a railhead, 
which he described as where trucks were placed so that they could 
be shipped overseas.  The Veteran reported that the fell off the 
railhead and reinjured both his left shoulder and his knees.  He 
indicated that he fell four to five feet and that, after the 
fall, he noticed pain in his left shoulder.  The Veteran reported 
that he received treatment at the medical clinic at Fort Stewart 
and that a magnetic resonance imaging (MRI) study showed that he 
had a tear in his shoulder.  He related that he eventually had 
surgery on the left shoulder again and that he was then put on 
permanent waiver.  He stated that his left shoulder never fully 
recovered from the final surgery.  

The Board observes that in the evidence available at the time of 
the July 2006 RO decision, there was no evidence specifically 
indicating that the Veteran's left shoulder disability was 
aggravated by service.  The Board notes that at the December 2009 
Board hearing, the Veteran specifically testified that that the 
fell off the railhead and reinjured his left shoulder and his 
knees.  He indicated that he fell four to five feet, that he got 
treatment at the medical clinic at Fort Stewart; and that a 
magnetic resonance imaging (MRI) study showed that he had a tear 
in his shoulder.  He stated that he eventually had surgery on the 
left shoulder again and that he was then put on permanent waiver.  
The Board notes that the Veteran is competent to testify as to 
the severity of the symptomatology associated with his left 
shoulder problems during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Additionally, the Board observes that the 
Veteran is competent to report the incurrence of a left shoulder 
injury in service, as that injury is capable of lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Additionally, the hearing testimony will be considered credible 
for the purposes of determining whether new and material evidence 
has been submitted.  

The Board finds that the December 2009 Board hearing testimony is 
evidence that is both new and material because the claim was 
previously denied, at least in part, on the basis that the 
Veteran's left shoulder disability was shown to have existed 
prior to service with no evidence of aggravation in service.  
Therefore, the Board finds that such evidence is not cumulative 
or redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility of 
substantiating the claim.  The Board concludes that evidence 
submitted since the July 2006 RO decision is new and material, 
and thus the claims for service connection for a left shoulder 
disability is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disability is reopened, and 
to this extent only, the benefit sought on appeal is granted.  

New and material evidence having been received, the claim for 
service connection for a left knee disability is reopened, and to 
this extent only, the benefit sought on appeal is granted.  

New and material evidence having been received, the claim for 
service connection for a left shoulder disability is reopened, 
and to this extent only, the benefit sought on appeal is granted.  

REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Veteran had verified active duty for training in the Army 
Reserve from May 1988 to August 1988.  He also had additional 
service in the Army Reserve, including verified periods of active 
duty from February 2003 to October 2003 and from February 2004 to 
August 2005.  

The Veteran contends that his right and left knee disabilities, 
as well as his left shoulder disability, were aggravated by his 
periods of active duty.  

The Veteran's available service treatment records indicate that 
he was treated for right and left knee problems, as well as left 
shoulder problems, on many occasions during his periods of active 
duty.  On a medical history form at the time of an October 1987 
enlistment examination, the Veteran checked that he had suffered 
broken bones and that he did not have a trick or locked knee.  He 
reported that he had a left knee operation at age sixteen.  The 
reviewing examiner indicated that during eighth grade football, 
the Veteran tore cartilage in his left knee and that he underwent 
surgery for an open repair of a torn ligament.  It was noted that 
there were no residuals and that the Veteran played football and 
track for four years, as well as basketball for two years after 
the surgery.  An October 1987 consultation report noted that 
about ten or eleven years earlier, the Veteran injured his left 
knee while playing football and that he subsequently underwent 
surgery.  It was noted that following the surgery, the Veteran 
returned to competitive football, basketball, and track and that 
he denied any symptoms at all.  The diagnosis was old medial 
collateral ligament tear, left knee, probably augmented with 
tendinous support.  The objective October 1997 enlistment 
examination report indicated that the Veteran had a history of 
left knee surgery for torn cartilage and surgery on the left 
knee.  It was noted that he reported that it was painful to have 
weight bearing on the left knee.  There was also a notation that 
the Veteran had a left knee scar.  A November 1987 addendum noted 
that the Veteran had an old medial collateral ligament tear, left 
knee, with two staples left, which was not considered disabling.  

A July 1988 consultation report, during the Veteran's period of 
active duty for training from May 1988 to August 1988, indicated 
that he was seen for complaints of low back pain and right 
lateral knee pain for two weeks, as well as for cramping of the 
right foot and leg.  It was noted that the Veteran's right knee 
was stable and that the Veteran also had existed prior to service 
surgery on his left knee.  The assessment was mechanical low back 
pain with a transitional vertebra and iliotibial band function, 
right knee.  

A December 1996 private treatment report from B. L. Freeman, III, 
M.D., indicated that the Veteran was seen with chief complaints, 
including pain in the left shoulder.  The impression included 
supraspinatus tendinitis of the left shoulder.  A subsequent 
February 1997 treatment entry noted that the Veteran's primary 
problem was his left shoulder.  Dr. Freeman indicated that, in 
the past, they had injected the Veteran's left shoulder with no 
long lasting relief.  It was reported that the Veteran did have 
some subacromial crepitus and that there was an outside chance 
for of a rotator cuff tear.  Another February 1997 entry 
indicated that a magnetic resonance imaging (MRI) scan, as to the 
Veteran's left shoulder, showed no evidence of a tear of the 
rotator cuff.  Dr. Freeman stated that there was some edema in 
the greater tuberosity which would go along with a conclusion of 
tendinitis of the left shoulder.  The Veteran continued to 
receive treatment for his left shoulder disability.  

A July 1997 operative note from Dr. Freeman indicated that the 
Veteran underwent outpatient arthroscopy of his left shoulder 
under general anesthesia with a supplemental scaline block at a 
private surgery center.  A February 1998 entry reported that the 
Veteran was seen for follow-up of his shoulder problem.  Dr. 
Freeman indicated that he believed the Veteran's continued left 
shoulder pain was likely secondary to mild underlying anterior 
inferior instability.  

In an August 1999 statement, Dr. Freeman reported that he had 
treated the Veteran for bilateral knee pain.  Dr. Freeman stated 
that the Veteran had a ligamentous injury to his left knee as a 
teenager and that he subsequently had a major fracture involving 
the right knee during his work at a police department.  Dr. 
Freeman indicated that as a result of both of those injuries, the 
Veteran had been left with some post-traumatic arthritis in both 
knees.  Dr. Freeman commented that in his opinion, the post-
traumatic arthritis would not allow the Veteran to run long 
distances and that he should avoid squatting as much as possible.  
It was also noted that the Veteran should modify his 
weightlifting techniques to avoid overstressing the knees.  Dr. 
Freeman requested that the Veteran's physical limitations into 
consideration when evaluating him for his physical condition in 
the Army Reserve.  

On a medical history form at time of a September 1999 
examination, for Reserve purposes, the Veteran checked that he 
had broken bones and that he did not have a trick or locked knee.  
The reviewing examiner noted that the Veteran had a history of a 
fracture of the right knee in August 1998, that he was status 
post open reduction and internal fixation, and that he was unable 
to run.  It was also noted that the Veteran had a history of a 
left knee reconstruction in 1977 and that his left knee would 
occasionally give way.  There was no reference to any left 
shoulder disabilities.  An objective September 1999 examination 
report, for Reserve purposes, noted that the Veteran had full 
range of motion of the knees and that his collaterals were intact 
with a negative Drawer sign.  It was reported that the Veteran 
had surgical scars on both knees.  There was a notation that the 
Veteran's upper extremities were normal.  A January 2000 physical 
profile report, for Reserve purposes, indicated that the Veteran 
had post-traumatic arthritis in both knees.  It was noted that 
the Veteran was status post a ligamentous injury to the left knee 
and status post a major fracture of the right knee.  

The Veteran's service treatment records for his period of active 
duty from February 2003 to October 2003 show that he was treated 
for right and left knee complaints on multiple occasions, as well 
as for left shoulder problems.  For example, a February 2003 
individual sick slip noted that the Veteran injured his knees and 
left shoulder.  A February 2003 statement of medical examination 
and duty status noted that in February 2003, while mobilized for 
Operation Enduring Freedom, the Veteran was loading trucks on a 
railhead when he slipped and fell to the ground causing a 
shoulder injury.  A March 2003 treatment entry noted that the 
Veteran complained of pain in both knees for three days.  He 
reported that he had surgery on both knees and that the pain was 
greater in his right knee.  He stated that he had no pain until 
he loaded vehicles and equipment recently.  The assessment was 
knee strain.  A March 2003 statement of medical examination and 
duty status noted that while mobilized for Operation Enduring 
Freedom, the Veteran was loading trucks on a railhead to be 
shipped out when he fell off a train car.  It was noted that the 
Veteran sustained a right knee injury.  A March 2003 individual 
sick slip related that the Veteran had recurrent knee pain and 
that he should be non-deployable until a work-up was done.  An 
April 2003 treatment entry related an assessment of chronic right 
knee pain.  

On a medical history form at the time of a June 2003 examination, 
for Reserve purposes, the Veteran checked that he had knee 
trouble and that he had undergone knee surgery.  He also checked 
that he had a painful shoulder.  The reviewing examiner indicated 
that the Veteran had a left shoulder operation in 1998 at a 
private hospital.  It was noted that the Veteran's left shoulder 
still hurt, that he was followed by orthopedics, and that a MRI 
study showed a 1 cm tendon tear.  The reviewing examiner also 
reported that the Veteran underwent a left knee operation in 1975 
and a right knee operation in 1999.  It was reported that a MRI 
showed degenerative joint disease of the right knee.  The 
objective June 2003 examination report, for Reserve purposes, 
included information as to examinations of the Veteran's 
shoulders and knees.  It was noted that the Veteran had bilateral 
knee arthritis pain and that he was followed in an orthopedic 
clinic.  It was also reported that a MRI study of the left 
shoulder showed a tendon tear and that the Veteran had a previous 
left shoulder operation in 1998.  

A January 2004 private treatment report from Memphis Orthopaedic 
Group indicated that the Veteran was seen for a new complaint of 
left shoulder pain.  It was noted that the Veteran had a worker's 
compensation injury which dated back several years.  The Veteran 
stated that he fell down stairs two years earlier and was treated 
by Dr. Freeman.  He stated that he had an arthroscopic 
acromioplasty which didn't give him any relief.  He indicated 
that he recently had a MRI which showed a possible small tear of 
the rotator cuff.  The impression was likely partial thickness 
bursal-sided rotator cuff tear and mild impingement.  A January 
2004 surgery note from the same facility indicated that the 
Veteran underwent left shoulder diagnostic arthroscopy, 
debridement of a degenerative SLAP tear, chondroplasty of the 
glenoid, revision of the subacromial decompression, and 
arthroscopic rotator cuff repair, for a near full thickness 
bursal side tear.  

The Veteran's service treatment records for his period of active 
duty from February 2004 to August 2005 also show treatment for 
right and left knee disabilities, as well as for a left shoulder 
disability, on numerous occasions.  For example, a May 2004 
treatment entry noted that the Veteran was seen for neck and 
shoulder pain secondary to a car accident the previous day.  The 
assessment included bilateral shoulder pain secondary to a motor 
vehicle accident.  A July 2004 treatment entry noted that the 
Veteran was seen for severe knee pain.  The assessment was 
degenerative joint disease and status post anterior cruciate 
ligament repair in 1999.  An August 2004 entry related an 
assessment that included chronic knee pain.  A January 2005 
treatment entry indicated an assessment that included joint pain, 
localized in the knee, and left shoulder sprain, rotator cuff 
(capsule).  A July 2005 report of medical assessment noted that 
the Veteran reported that he intended to seek VA disability for 
left and right knee disabilities and a left shoulder disability.  
The examiner reported that the Veteran had left shoulder pain 
related to a motor vehicle accident in August/September 2004.  

On a medical history form at the time a July 2005 examination, 
the Veteran checked that he had a painful shoulder, arthritis, 
swollen or painful joints, knee trouble, and that he had 
undergone knee surgery.  He reported that he reinjured his left 
shoulder in September 2004 and that he developed arthritis in 
both knees and his shoulder.  The reviewing examiner noted that 
the Veteran suffered a "right" shoulder injury during a motor 
vehicle accident in August 2004.  The reviewing examiner did not 
refer to any specific knee problems.  The July 2005 objective 
examination report included notations that the Veteran's upper 
extremities and lower extremities were normal.  

Post-service private and VA treatment records show treatment for 
variously diagnosed right knee, left knee, and left shoulder 
disabilities.  

For example, a January 2006 VA general medical examination report 
related an impression that included left shoulder pain with 
occasional neck pain and left arm tingling and numbness, and 
bilateral knee arthralgia.  The examiner did not provide a 
medical opinion as to the etiology of the Veteran's right knee, 
left knee, and left shoulder, disabilities.  

A January 2006 VA orthopedic examination report indicated an 
impression that included bilateral knee post-traumatic arthritic 
changes; status post right knee proximal tibia fracture surgery; 
status post left knee medial collateral ligament repair; and left 
rotator cuff tear.  The examiner did not provide a medical 
opinion as to the etiology of the Veteran's right knee, left 
knee, and left shoulder, disabilities.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review of 
the entire claims folder, as to his claims for service connection 
for a lung disorder, to include as due to asbestos exposure.  
Such an examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for right 
knee, left knee, and left shoulder 
disabilities, since May 2008.  After 
receiving this information and any necessary 
releases, contact the named medical providers 
and obtain copies of any outstanding records 
of pertinent medical treatment which are not 
already in the claims folder.  Specifically, 
VA treatment records since May 2008 should be 
obtained.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of his claimed right knee 
disability, left knee disability, and left 
shoulder disability.  The claims folder must 
be provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current right 
knee, left knee, and left shoulder 
disabilities. 

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed right knee, 
left knee, and left shoulder disabilities are 
etiologically related to the Veteran's 
periods of service, to specifically include 
his period of active duty for training from 
May 1988 to August 1988, and his periods of 
active duty from February 2003 to October 
2003 and from February 2004 to August 2005.  
If the examiner finds that any diagnosed 
right knee, left knee, and left shoulder 
disabilities existed prior to the Veteran's 
periods of service, the examiner should 
comment on whether any such pre-service 
conditions were permanently worsened by 
service.  The examiner should specifically 
acknowledge and discuss the Veteran's report 
that he suffered bilateral knee and left 
shoulder injuries during his periods of 
active duty from February 2003 to October 
2003 and from February 2004 to August 2005.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of in-service injury 
and relied on the absence of evidence in the 
Veteran's service medical records to provide 
a negative opinion).  

3.  Thereafter, review the Veteran's claims 
for entitlement to service connection for a 
right knee disability, a left knee 
disability, and for a left shoulder 
disability.  If the claims are denied, issue 
a supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


